Citation Nr: 0734045	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  05-16 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for residuals 
of a fractured left hand, second metacarpal base.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from May 1969 to April 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision of the RO that, in part, 
denied a compensable disability rating for service-connected 
residuals of a fractured left hand, second metacarpal base.  
The veteran timely appealed.
 

FINDING OF FACT

The veteran's residuals of a fractured left hand, second 
metacarpal base, are manifested by painful and limited motion 
of the left index finger, a weakened grip, and tenderness; 
neither ankylosis nor loss of use of the left hand is 
demonstrated.


CONCLUSION OF LAW

The criteria for a disability rating of 10 percent for 
residuals of a fractured left hand, second metacarpal base, 
are more nearly approximated.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.20, 4.27, 4.7, 4.40, 4.45, 
4.59, 4.68, 4.71, 4.71a, Diagnostic Code 5229 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through January 2004 and March 2005 letters, the RO notified 
the veteran of elements of service connection, the evidence 
needed to establish each element, and evidence of increased 
disability.  These documents served to provide notice of the 
information and evidence needed to substantiate the claim.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Some of the documents meeting the VCAA's notice requirements 
were provided to the veteran after the rating action on 
appeal.  The timing deficiency was remedied by the fact that 
the veteran's claim was re-adjudicated by the agency of 
original jurisdiction after notice was provided.  Mayfield, 
444 F.3d at 1334; Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007). 

The veteran was not provided with notice of the type of 
evidence necessary to assign an effective date for any 
disability on appeal.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  The Board finds no prejudice to the veteran in 
proceeding with a decision in this case.  The veteran had 
previously received all required notice regarding service 
connection, as well as the applicable rating criteria for an 
increased disability rating. A claim denied obviously does 
not entail the setting of an effective date.  For any claim 
that is granted, a new disability rating and effective date 
will be set in future decisions by the RO.  Accordingly, the 
veteran is not harmed by any defect with regard to elements 
of the notice.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo a VA examination in 
connection with the claim on appeal, a report of which is of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2007), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2007).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

The RO has evaluated the service-connected residuals of a 
fractured left hand, second metacarpal base, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5229, as 0 percent (noncompensable) 
disabling.  

For the index finger, a noncompensable evaluation is provided 
where there is limitation of motion, with a gap of less than 
one inch (2.5 cm.) between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, and extension is limited by no more than 30 
degrees, whether it affects the minor or the major hand.  A 
10 percent evaluation is provided for limitation of motion, 
with a gap of one inch (2.5 cm.) or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or; with 
extension limited by more than 30 degrees, whether it affects 
the minor or the major hand..  38 C.F.R. § 4.71a, Diagnostic 
Code 5229 (2007).

Alternatively, Diagnostic Code 5225 provides an evaluation of 
10 percent for favorable and unfavorable ankylosis of the 
index finger of both the major and minor hand. The rating 
schedule indicates that VA can also consider whether 
evaluation as amputation is warranted, and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand. 38 C.F.R. § 4.71a, Diagnostic Code 5225 
(2007).

For the index finger (digit II), zero degrees of flexion 
represents the finger fully extended, making a straight line 
with the rest of the hand. The position of function of the 
hand is with the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads. Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.  
See 38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the 
Hand."

The report of the February 2004 VA examination reflects that 
the veteran was uncooperative with any motion of the index 
ray of the left hand.  He was unable to actively flex his 
proximal interphalangeal joint beyond 30 degrees, his distal 
interphalangeal joint beyond 20 degrees, and his 
metacarpophalangeal joint beyond 30 degrees.  The examiner 
was able to passively flex the proximal interphalangeal joint 
to 90 degrees, the distal interphalangeal joint to 90 
degrees, and the metacarpophalangeal joint to 80 degrees.  
All other joints, including the thumb, showed normal active 
and passive ranges of motion.

X-rays taken of the left hand in February 2004 revealed a 
well-healed second metacarpal shaft fracture with very 
minimal, if any angulation.  There were no arthritic changes.  
The examiner noted that the veteran was able to fully flex 
the proximal interphalangeal joint and the 
metacarpophalangeal joint, as he performed the "OK" sign on 
X-ray.  The examiner opined that the veteran's complaints of 
painful and limited motion were exaggerated, and that 
functional disability, if any, was limited.

In April 2004, the veteran's treating physician indicated 
that the veteran suffered from significant pain related to 
advanced osteoarthritis of his left hand, which had been 
injured during basic training in 1969.

Here, the Board finds significant motion of the veteran's 
left index finger so that the service-connected disability 
may not be evaluated as either favorable or unfavorable 
ankylosis.  Nor has the veteran's left index finger been 
amputated.  38 C.F.R. § 4.71a, Diagnostic Code 5225, Note.

While the veteran complained of some weakness in his left 
hand grip, the February 2004 examiner found no objective 
evidence of functional impairment.  The weight of the 
evidence is, thus, against a finding of limitation of motion 
of any other digits or of interference with overall 
functioning of the hand.  Hence, no separate disability 
rating for loss of use of the left hand is warranted.

The Board notes that the evidence reflects long-standing 
tenderness and some weakness of the veteran's left hand.  The 
veteran reported pain, swelling, and numbness of both hands 
in 2003.  His treating physician also noted significant pain 
in the use of the veteran's left hand due to osteoarthritis.

The provisions of 38 C.F.R. § 4.59 (2007) provide that 
symptomatic arthritis will be evaluated as warranting at 
least the minimum compensable evaluation.

Given the findings of the February 2004 VA examination, the 
veteran's complaints, the provisions of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, and resolving reasonable doubt in the 
veteran's favor, the Board finds that the overall evidence 
supports the assignment of a 10 percent disability rating 
under Diagnostic Code 5229 for residuals of a fractured left 
hand, second metacarpal base-the equivalent of preventing 
the veteran from bringing the tip of the index finger to 
within one inch of the proximal transverse crease of the 
palm.  See 38 C.F.R. §§ 4.7, 4.59.

For the foregoing reasons, the Board finds that a 10 percent, 
but no higher, evaluation is warranted for residuals of a 
fractured left hand, second metacarpal base.  In reaching 
this decision, the Board has resolved any doubt in favor of 
the veteran.


ORDER

A disability rating of 10 percent is granted for residuals of 
a fractured left hand, second metacarpal base, subject to 
regulations applicable to the payment of monetary benefits..



____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


